Claim Amendments Authorized Via Telephonic Interview
1.	As explained in the attached interview summary, on 06/13/2022 examiner telephoned applicant’s representative and obtained authorization to make the following claim amendments:
3.	(Currently Amended)  The inductive force sensor of claim 1, wherein when [[the]]a difference between the reference resonant frequency and the first resonant frequency is equal to or larger than a first threshold voltage, the determination circuit senses that the first resonant frequency has caused a significant change and thus determines that the external force in the Z-axis direction has been input.
5.	(Currently Amended)  The inductive force sensor of claim 1, wherein the inductive 
6.	(Currently Amended)  The inductive force sensor of claim 5, wherein the determination circuit recognizes quantified sensing information about the external force in the Z-axis direction in an area corresponding to the inductive coil and a user gestured intended by the external force in the Z-axis direction based on a change pattern of [[the]]a difference between the reference resonant frequency and the first resonant frequency in a time domain.
12.	(Currently Amended)  The inductive force sensor of claim 9, wherein the determination circuit extracts quantified sensing information about the external force in the Z-axis direction in the first area corresponding to the first inductive coil and quantified sensing information about the external force in the Z-axis direction in the second separated area corresponding to the second inductive coil and determines whether or not the external force in the Z-axis direction [[are]]is input intended by a user based on a difference between the reference resonant frequency and the first resonant frequency and a difference between the reference resonant frequency and the second resonant frequency.
Claim Interpretation
2.	The claim limitation “determination circuit” is not being interpreted under 35 U.S.C. 112(f) based on the following three prong analysis set forth in MPEP §2181:  Under the first prong, since “determination circuit” does not use “means”, “step” or a substitute generic placeholder term for “means” or “step”, then it a rebuttable presumption is made that 112(f) is not invoked.  Moreover, this presumption is not rebutted because one of ordinary skill in the art would understand “determination circuit” to have a sufficiently definite structure to achieve its claimed functions based on the description in the specification (see e.g., FIG. 8: 870, 872, 874, 876 and applicant’s amended specification p 6, ln 6-12 and p 30, ln 18-27) which states the “determination circuit” includes: (i) an operator circuit (FIG. 8: 872) to obtain the difference between the first resonant frequency and the reference resonant frequency; (ii) a low-pass filter (FIG. 8: 874) to remove a high-frequency component; and (iii) a time-to-digital converter (FIG. 8: 876) to count the between the first resonant frequency and the reference resonant frequency.  See MPEP §2181 citing Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)(“the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name of the structure”); id. citing Mass. Inst. Of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of ‘aesthetic correction circuitry’ sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit combined with a description of the function of the circuit, connotated sufficient structure to one or ordinary skill in the art”. 
Allowed Claims
3.	Claims 1-21 are allowed.
Reasons for Allowance
4.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Independent claim 1 identifies the distinct features: “a first resonance circuit(FIG. 8: 820) coupled to the inductive coil(FIG. 8: L in 820), and configured to generate a first electric signal having a first resonant frequency attributable to first inductance due to the inductive coil(FIG. 8: L in 820) based on a displacement of the first part(FIG. 1: 130) relative to the inductive coil(FIG. 8: L in 820); a first oscillator(FIG. 8: 822) configured to apply a first alternating current (AC) signal to the first resonance circuit(FIG. 8: 820); a reference resonance circuit(FIG. 8: 820a) configured to have same impedance as a predetermined first state of states that the first resonance circuit(FIG. 8: 820) has; a reference oscillator(FIG. 8: 822a) configured to: apply a reference AC signal to the reference resonance circuit(FIG. 8: 820a); a reference electric signal formed in the reference resonance circuit(FIG. 8: 820a); the first resonant frequency of the first electric signal (FIG. 8: 820) and a reference resonant frequency of the reference electric signal (FIG. 8: 820a)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 101697975 B1 to Jeong et al. (“Jeong") and Korea Patent Pub. No. 101954368 B1 to Kim et al. (“Kim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 02/03/2022 office action.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Independent claim 9 identifies the distinct features: “a first channel resonance circuit(FIG. 12: 820) coupled to a first inductive coil(FIG. 12: 1212) of the plurality of inductive coils(FIG. 12: 1212, 1214), and configured to generate (FIG. 12: 820) a first electric signal having a first resonant frequency attributable to first inductance due to the first inductive coil(FIG. 12: 1212) based on a first displacement of a first separated area(FIG. 12: 7, 1232) relative to the first inductive coil(FIG. 12: 1212); a first oscillator(FIG. 12: 822) configured to apply a first AC signal to the first channel resonance circuit(FIG. 12: 820); a second channel resonance circuit(FIG. 12: 820b) coupled to a second inductive coil(FIG. 12: 1214) of the plurality of inductive coils(FIG. 12: 1212, 1214), and configured to have a second resonant frequency attributable to second inductance due to the second inductive coil(FIG. 12: 1214) based on a second displacement of a second separated area(FIG. 12: 9, 1234)  relative to the second inductive coil(FIG. 12: 1214); a second oscillator(FIG. 12: 822b) configured to apply a second AC signal to the second channel resonance circuit(FIG. 12: 820b); a reference resonance circuit(FIG. 12: 820a) configured to have same impedance as a predetermined first state of states that the first channel resonance circuit(FIG. 12: 820) has and a predetermined second state of states that the second channel resonance circuit(FIG. 12: 820b) has; a reference oscillator(FIG. 12: 822a) configured to: have same characteristics as the first oscillator(FIG. 12: 822) and the second oscillator(FIG. 12: 822b); and apply a reference AC signal to the reference resonance circuit(FIG. 12: 820a); and a first electric signal formed in the first channel resonance circuit(FIG. 12: 820), a second electric signal formed in the second channel resonance circuit(FIG. 12: 820b), and a reference electric signal formed in the reference resonance circuit(FIG. 12: 820a); and determine the first displacement (FIG. 12: 7, 1232), the second displacement (FIG. 12: 9, 1234), a location at which the external force(FIG. 7: 750) in the Z-axis direction (FIG. 12: Z axis) has been input (FIG. 12: 7, 1232), and the external force(FIG. 7: 750) based on the first resonant frequency of the first electric signal (FIG. 12: 820), the second resonant frequency of the second electric signal (FIG. 12: 820b), and a reference resonant frequency of the reference electric signal (FIG. 12: 820a)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 101697975 B1 to Jeong et al. (“Jeong") and Korea Patent Pub. No. 101954368 B1 to Kim et al. (“Kim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 02/03/2022 office action.

Independent claim 14 identifies the distinct features: “applying, by a first oscillator(FIG. 12: 822), a first AC signal to a first resonance circuit(FIG. 12: 820) that is coupled to the inductive coil(FIG. 12: 1212) and generates a first electric signal having a first resonant frequency (FIG. 12: 820) attributable to first inductance due to the inductive coil(FIG. 12: 1212) based on a displacement of the first part(FIG. 12: 7, 1232) relative to the inductive coil(FIG. 12: 1212); applying, by a reference oscillator(FIG. 12: 822a) having same characteristics as the first oscillator(FIG. 12: 822), a reference AC signal to a reference resonance circuit(FIG. 12: 820a) that has same impedance as a predetermined first state of states that the first resonance circuit(FIG 12: 820) can have; a first electric signal that is formed in the first resonance circuit(FIG. 12: 820) by an influence of the first AC signal (FIG. 12: 822); a reference electric signal that is formed in the reference resonance circuit(FIG. 12: 820a); the first resonant frequency of the first electric signal(FIG. 12: 820) and a reference resonant frequency of the reference electric signal (FIG. 12: 820a)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 101697975 B1 to Jeong et al. (“Jeong") and Korea Patent Pub. No. 101954368 B1 to Kim et al. (“Kim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 02/03/2022 office action.

Independent claim 17 identifies the distinct features: “applying, by a first oscillator(FIG. 12: 822), a first AC signal to a first channel resonance circuit (FIG. 12: 820) coupled to a first inductive coil(FIG. 12: 1212) of the plurality of inductive coils(FIG. 12: 1212, 1214) and configured to generate (FIG. 12: 820) a first electric signal having a first resonant frequency attributable to first inductance formed in the first inductive coil(FIG. 12: 1212) based on a first displacement of a first separated area(FIG. 12: 7, 1232) relative to the first inductive coil(FIG. 12: 1212); applying, by a second oscillator(FIG. 12: 822b), a second AC signal to a second channel resonance circuit(FIG. 12: 820b) coupled to a second inductive coil(FIG. 12: 1214) of the plurality of inductive coils(FIG. 12: 1212, 1214) and configured to have a second resonant frequency attributable to second inductance formed in the second inductive coil(FIG. 12: 1214) based on a second displacement of a second separated area(FIG. 12: 9, 1234) relative to the second inductive coil(FIG. 12: 1214); applying, by a reference oscillator(FIG. 12: 822a) configured to have same characteristics as the second oscillator(FIG. 12: 822b), a reference AC signal to a reference resonance circuit(FIG. 12: 820a) configured to have same impedance as a predetermined first state of states that the first channel resonance circuit(FIG. 12: 820) has and a predetermined second state of states that the second channel resonance circuit (FIG. 12: 820b) has; a first electric signal formed in the first channel resonance circuit(FIG. 12: 820); a second electric signal formed in the second channel resonance circuit(FIG. 12: 820b); a reference electric signal formed in the reference resonance circuit(FIG. 12: 820a); the first displacement (FIG. 12: 7, 1232), the second displacement (FIG. 12: 9, 1234), a location at which the external force(FIG. 7: 750) in the Z-axis direction (FIG. 12: Z axis) has been input (FIG. 12: 7, 1232), and the external force (FIG. 7: 750) based on the first resonant frequency of the first electric signal (FIG. 12: 820), the second resonant frequency of the second electric signal (FIG. 12: 820b), and a reference resonant frequency of the reference electric signal (FIG. 12: 820a)”, with all other limitations as claimed 
	The closest prior art, Korea Patent Pub. No. 101697975 B1 to Jeong et al. (“Jeong") and Korea Patent Pub. No. 101954368 B1 to Kim et al. (“Kim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 02/03/2022 office action.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Independent claim 19 identifies the distinct features: “a pressure-sensing variable resistor(FIG. 13: 1382) disposed in the first area(FIG. 13: 1380), and configured to respond to pressure from an outside (FIG. 7: 750); a power-on button on/off sensing circuit(FIG. 13: 1384) connected to the pressure-sensing variable resistor(FIG. 13: 1382) and an internal power(FIG. 13: 1386) of the electronic device(FIG. 13: 1300); a plurality of individual channel resonance circuits(FIG. 12: 820, 820b) coupled to the plurality of inductive coils(FIGs. 12-13: 1212, 1214, 1312), respectively, and configured (FIG. 12: 820, 820b) to have individual channel resonant frequencies attributable to individual channel inductances formed in the plurality of inductive coils(FIGs. 12-13: 1212, 1214, 1312) based on individual channel displacements of the plurality of second areas(FIGs. 12-13: 1232, 1234, 1331, 1380) in the Z-axis direction (FIGs. 12-13: z axis) relative to the plurality of inductive coils(FIGs. 12-13: 1212, 1214, 1312); a reference resonant circuit(FIG. 12: 820a) configured to have same impedance as a predetermined first state of states that the plurality of individual channel resonant circuits(FIG. 12: 820, 820b) has; receive a reference electric signal formed in the reference resonance circuit(FIG. 12: 820a) by an influence of a reference AC signal applied to the reference resonance circuit(FIG. 12: 820a) and a plurality of individual channel electric signals formed in the plurality of individual channel resonance circuits(FIG. 12: 820, 820b) by an influence of individual channel AC signals applied to the plurality of individual channel resonance circuits(FIG. 12: 820, 820b); and determine the individual channel displacements (FIGs. 12-13: 1232, 1234, 1331, 1380), locations at which external forces(FIG. 7: 750) applied in the Z-axis direction (FIGs. 12-13: z axis) have been input in the plurality of second areas(FIGs. 12-13: 1232, 1234, 1331, 1380) and the external forces(FIG. 7: 750)  applied in the Z-axis direction (FIGs. 12-13: z axis) based on a reference resonant frequency of the reference electric signal (FIG. 12: 820a) and individual channel resonant frequencies of the plurality of individual channel electric signals (FIG. 12: 820, 820b)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 101697975 B1 to Jeong et al. (“Jeong"), Korea Patent Pub. No. 101954368 B1 to Kim et al. (“Kim”) and U.S. Patent Pub. No. 2016/0254500 A1 to Kawata et al. (“Kawata”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 02/03/2022 office action.
Other Relevant Prior Art
5.	Other relevant prior art includes:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(i)	U.S. Patent Pub. No. 2017/0269754 A1 to Liu discloses an inductive force sensor(10)(FIGs. 1A-1B: 25, 25A, 29; ¶¶0022-0023) comprising: a first part(12)(FIGs. 1A, 1B; ¶0026) configured to: be exposed to an external force(19)(FIG. 1; ¶0023) in a Z-axis direction(up/down direction with respect to 11)(FIGs. 1A, 1B: 12; ¶0026); and be elastically deformable (FIGs. 1A, 1B: 12; ¶0026) along the Z-axis direction by the external force(19)(FIG. 1; ¶0023) in the Z-axis direction(up/down direction with respect to 11)(FIGs. 1A, 1B: 12; ¶0026); an inductor coil(25)(FIGs. 1A, 1B; ¶0015) formed on a substrate(11)(FIGs. 1A, 1B; ¶0024) that is spaced apart from the first part(12)(FIGs. 1A, 1B; ¶0026); and determine the displacement of the first part(12)(FIGs. 1A, 1B; ¶¶0024, 0026) and the external force(19)(FIG. 1B; ¶0023) in the Z-axis direction (FIG. 1B: 19; ¶0024).

    PNG
    media_image8.png
    4046
    2848
    media_image8.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2020/0047712 A1 to Spick discloses an inductive force sensor(B, C)(FIG. 1; ¶¶0055-0056) comprising: a first part(C)(FIG. 1; ¶0057) configured to: be exposed to an external force(hand)(FIG. 1; ¶0057) in a Z-axis direction(c moves toward B)(FIG. 1; ¶¶0055-0056); and be deformable (FIG. 1: C; ¶0057) along the Z-axis direction(c moves toward B)(FIG. 1; ¶¶0055-0056) by the external force(hand)(FIG. 1; ¶0057) in the Z-axis direction(c moves toward B)(FIG. 1; ¶¶0055-0056); an inductor coil(B)(FIG. 1; ¶0058) that is spaced apart from the first part(C)(FIG. 1; ¶0057); a first resonance circuit(M1)(FIG. 1; ¶0058) coupled to the inductive coil(B)(FIG. 1; ¶0058), and configured to generate a first electric signal having a first resonant frequency (FIG. 1: M1; ¶0058) attributable to first inductance due to the inductive coil(B)(FIG. 1; ¶0058) based on a displacement of the first part(C)(FIG. 1; ¶0057) relative to the inductive coil(B)(FIG. 1; ¶0058); a first oscillator configured to apply a signal to the first resonance circuit(M1)(FIG. 1: ¶0058); a determination circuit(M1)(FIG. 1: ¶0058) configured to: receive the first electric signal formed in the first resonance circuit(M1)(FIG. 1: ¶0058); and determine the displacement of the first part(C)(FIG. 1: M1; ¶¶0057-0058) and the external force(hand)(FIG. 1; ¶0057) in the Z-axis direction(c moves toward B)(FIG. 1; ¶¶0055-0056) based on the first resonant frequency of the first electric signal (FIG. 1: M1; ¶0058).
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692